Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
DETAILED ACTION
As filed, claims 1-4, 12-15, 17 are pending of which claims 1-4, 12, 14 are amended.  Claims 5-11, 16 are cancelled. 
                             Affidavit or Declaration Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 08/05/2021 by Dr. Manhua Lin is sufficient to overcome the  rejection of claims 1-4, 12-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth in the Office action mailed 3/29/2021. Applicant’s additional experimental data and the discussion of the results on page 3-4 of Declaration as  to show the isobutanol oxidation mediated by catalyst  mixed oxide which include 12 elements: Nb, Pd, Co, Zn, P, Cs, K, Ti, Ni, Mn, Cu,Mg  have been fully considered and these were found persuasive. 
Response to Remarks
1.The rejection of claims 1-4, 12-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s additional experimental data and discussion presented in the  declaration under 37 CFR 1.132 filed 08/05/2021. 

2.  The rejection of claims 1, 2, 4 under 35 U.S.C. § 103 over Eguchi et al. The Chem. Society of Japan, Nippon Kagaku Kaishi 1989, 4, page 660- 665, is withdrawn per claim amendment to delete 1-propanol.

3.  The rejection of claims 2, 4 under 35 U.S.C. § 103 over Salaam et al. Indian J. Chem. 1989, 657-660, is withdrawn per claim amendment to delete 1-propanol.

4.  The rejection of claims 1, 2, 4 under 35 U.S.C. § 103 over Wang et al. Shiyou Huagong (1991), 20(7), 450-3, is withdrawn in view of Applicnats’s arguments.

Applicatn;ts arguments “ … have pointed out that the citations of Wang in the Office Action with respect to "isobutanol" (which is equivalent to 2-methyl-1-propanol with a branched 4C chain structure) might have been a result of a mistaken (machine) translation, as the original English Abstract of the article by Wang Shiyou Huagong (1991), 207(7), 453 (as shown below on the next page) clearly refers to" ... oxidation of 2-propanol and 2-butanol.” (remarks page 13) have been fully considered and these were found persuasive. 

5.  The  objection to claim 3  has been address by amendment to claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-4, 12, 14, 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diaz  et al. ChemSusChem (2010), 3(9), 1063-1070 (cited in the PTO-892 attached herewith).
The article Diaz teach oxidation of  propanediols which are biomass-derived oxygenates with oxygen over Mo-V-O mixed oxides catalyst at 400-600 K which corresponds to 127-326 °C under vaporization conditions;  the symmetrical  1,3-propanediol undergoes dehydration and oxidative dehydrogenation to form, almost exclusively,  acrolein (90 % selectivity)  (abstract; Fig 3 page 659; experimental page 1069). 
The Mo0.61V0.19Ox catalyst wherein ratio of Mo:V is 1: 0.3; the catalyst corresponds to catalyst of formula AaXxYyZzOn in claim 2 wherein variable A=Mo, a=1, X=V, x=0.3, y=0;  z=0.
Regarding the residence time of instant claim 12, disclosed in Table 1 of the article by Diaz is Conversion, reaction rate, and selectivity towards acrolein, acetaldehyde, and formaldehyde in the oxidation of 1,3-propanediol, as function
of residence time:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The article by Diaz teach high acrolein selectivities were maintained even as diol reactants 1-2-propanediol or 1-3 propanediol which are  biomass-derived oxygenates, reached nearly complete conversion with increasing residence time: 91 % selectivity at > 99 % conversion; 543 K, 8.8 kPa 0 2, 1 kPa diol, 14.1 s residence time; The acrolein/O/ HP mixtures formed via homogeneous oxidation
of 1,3-propanediol resemble those used for acrylic acid synthesis on Mo-V oxide catalysts, and is used in a tandem reactor strategy to convert diols to acrylic acid without intervening treatment of the effluent between reactors. The homogeneous reactor was fed with a mixture of 0 2 (8.8 kPa) and 1,3 propanediol (1 kPa, introduced as 10:1 HP/diol molar ratio) at 503-543 K (which corresponds to 230-270 °C); 14.1 s residence time; 5.6 cm3 reactor volume. The HP added did not influence homogeneous oxidation rates or selectivities at reaction  conditions: 503-543 K, 0.14-0.42 kPa 1,3-propanediol; 0.25-1.62 kPa 0 2. Complete diol conversions were achieved at 543 K (Table 2) and the acrolein yield was 91 %. (page 1066; Table 2). 
Therefore the reference teach limitation of instant claims.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1. Claims 2-4, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz  et al. ChemSusChem (2010), 3(9), 1063-1070 (cited in the PTO892 attached herewith).

The reference by Diaz  teaches a catalytic oxidation of propanediols over Mo-V-O mixed oxides catalyst to acrolein or acrylic acid. O2 reacts with propanediols via homogeneous pathways at 400-500 K: 1,2-Propanediol forms CH3CHO, HCHO, and CO2 via oxidative C-C cleavage and acetone via dehydration routes, while symmetrical  1,3-propanediol undergoes dehydration and oxidative dehydrogenation to form, almost exclusively,  acrolein (90 % selectivity).  The products formed and their kinetic dependence on reactant concentrations are consistent with radical-mediated pathways initiated by O2 insertion into C-H bonds in a β position relative to oxygen atoms in diol reactants.   Acrolein/O2/H2O mixtures from the homogeneous oxidation of 1,3-propanediol form acrylic acid (with 90 % yield) in tandem reactors over molybdenum-vanadium oxide catalysts.  These data reveal the unique  reactivity of diols, compared with triols and alkanols, in homogeneous oxidations while also providing useful insight into the molecular  basis for reactivity in biomass-derived oxygenates (abstract). 

        (homogeneous oxidn. reactions of propanediols at low temps.)
RN   12209-58-4  HCAPLUS
CN   Molybdenum vanadium oxide  (CA INDEX NAME)

  Component   |       Ratio        |     Component   
              |                    |  Registry Number
==============+====================+===================
O             |         x          |       17778-80-2
V             |         x          |        7440-62-2
Mo            |         x          |        7439-98-7

IT   57-55-6, 1,2-Propanediol, reactions   504-63-2,
     1,3-Propanediol
     RL: PEP (Physical, engineering or chemical process); PRP (Properties);
     RCT (Reactant); PROC (Process); RACT (Reactant or reagent)
        (homogeneous oxidn. reactions of propanediols at low temps.)
RN   57-55-6  HCAPLUS
CN   1,2-Propanediol  (CA INDEX NAME)
  

    PNG
    media_image2.png
    95
    150
    media_image2.png
    Greyscale

RN   504-63-2  HCAPLUS
CN   1,3-Propanediol  (CA INDEX NAME)

    PNG
    media_image3.png
    58
    191
    media_image3.png
    Greyscale

IT   79-10-7P, Acrylic acid, preparation
     RL: SPN (Synthetic preparation); PREP (Preparation)
        (homogeneous oxidn. reactions of propanediols at low temps.)
RN   79-10-7  HCAPLUS
CN   2-Propenoic acid  (CA INDEX NAME)

    PNG
    media_image4.png
    100
    150
    media_image4.png
    Greyscale

IT   107-02-8P, Acrolein, reactions
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP
     (Preparation); RACT (Reactant or reagent)
        (predominant product from 1,3-propanediol; catalytic oxidn. in tandem
        process; homogeneous oxidn. reactions of propanediols at low temps.)
RN   107-02-8  HCAPLUS
CN   2-Propenal  (CA INDEX NAME)

    PNG
    media_image5.png
    61
    150
    media_image5.png
    Greyscale

The article by Diaz teach reaction conditions rates, conversions, and selectivities for the gas-phase oxidation of 1,3-propanediol at 400-600 K and 12.4 s residence time are shown in Figure 1. No products were detected in the absence of oxygen; studies of conversion, reaction rate, and selectivity towards acrolein, acetaldehyde, and formaldehyde in the oxidation of 1,3-propanediol, as function of residence time (page 1063, Fig 1-2, Table 1; instant claims 1-4, 12). 
Regarding instant claim 12, 14, 15, the article by Diaz teach high acrolein selectivities were maintained even as diol reactants 1-2-propanediol or 1-3 propanediol which are  biomass-derived oxygenates, reached nearly complete conversion with increasing residence time: 91 % selectivity at > 99 % conversion; 543 K, 8.8 kPa 0 2, 1 kPa diol, 14.1 s residence time; The acrolein/O/ HP mixtures formed via homogeneous oxidation of 1,3-propanediol resemble those used for acrylic acid synthesis on Mo-V oxide catalysts, and is used in a tandem reactor strategy to convert diols to acrylic acid without intervening treatment of the effluent between reactors. The homogeneous reactor was fed with a mixture of 0 2 (8.8 kPa) and 1,3 propanediol (1 kPa, introduced as 10:1 HP/diol molar ratio) at 503-543 K (which corresponds to 230-270 °C); 14.1 s residence time; 5.6 cm3 reactor volume. The HP added did not influence homogeneous oxidation rates or selectivities at reaction  conditions: 503-543 K, 0.14-0.42 kPa 1,3-propanediol; 0.25-1.62 kPa 0 2. Complete diol conversions were achieved at 543 K (Table 2) and the acrolein yield was 91 %. (page 1066; Table 2). 
The effluent from this homogeneous reactor was introduced directly into a subsequent reactor containing Mo0.61V0.19Ox catalyst; the catalyst corresponds to catalyst of formula in claim 2 wherein variable A=Mo, a=1, X=V, x=0.3, y=0;  z=0 . Figure 6 shows the effects of temperature (513-613 K) in the catalytic reactor on acrolein and acetaldehyde conversions and acrylic acid and acetic acid yields. Acrolein and acetaldehyde conversions increased with reactor temperature and acrylic and acetic acid were the only products detected. This two-step process using sequential homogeneous-heterogeneous reactors produces acrylic acid and acetic acid yields based on the 1,3-propanediol fed to the homogeneous reactor of 91 % and 9%, respectively at full conversion of their respective reactants. Acrylic acid formation rates ranged from 0.0017 to 0.0035 mol g cat-1-, s- 1 at 513 to 613 K reactor temperatures (page 1067; Fig 6). 

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The differences between the prior art and the claims at issue is that the article by Diaz  does not teach that the reaction mixture flowing through said reaction zone(s) is not withdrawn and isolated or separated during the course of said reaction.
Although the cited reference does not exemplify a continuous reaction of use of reagents, the art does teach that the catalytic oxidation of propanediols over Mo-V-O mixed oxides catalyst to acrolein or acrylic acid wherein acrolein/O/ HP mixtures formed by oxidation of 1,3-propanediol are used in a tandem reactor strategy to convert diols to acrylic acid without intervening treatment of the effluent between reactors and therefore it would have been obvious to a phosita to operate process of converting propanediols to acrolein and  to acrylic  acid in a continuous mode and have reasonable expectation of success in producing methacrolein. See also MPEP 2144.04: “In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.)”
In conclusion, it would have been obvious to one of ordinary skill in the art at the time the instant invention was made of the claimed invention was made, to use the process of Diaz for the production of acrolein and acrylic acid thereof by reacting 1,3- propanediol with oxygen over Mo-V-O catalyts and to conduct the reaction in continuous mode, flowing through said reaction zone(s) is not withdrawn and isolated or separated during the course of said reaction and have reasonable expectation of sucess. The instantly claim process corresponds to combining prior art elements according to known methods to yield predictable results. 
Thus the instantly claimed process would have been obvious to one of ordinary sill in the art.
2. Claims 1-4, 12-16, are rejected under 35 U.S.C. 103(a) as being unpatentable 2-4, 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diaz  et al. ChemSusChem (2010), 3(9), 1063-1070 (cited in the PTO892 attached herewith) in view of US 2008/0177106  (“the ‘106 publication”; cited by Applicants in IDS). 

The teachings of prior art by Diaz regarding claims 2-4, 120=-16 are discussed above.
The differences between the prior art and the claims at issue is that the prior art, while discussing oxidation of 1,3-propanediol mediated by Mo-V-O catalyst wherein ratio of Mo:V:O is Mo0.61V0.19Ox catalyst wherein ratio of Mo:V is 1: 0.3, does not teach mixed metal oxide catalyst further containing Sb as required by instant claim 1.
However, preparation of unsaturated aldehydes such as methacrolein by oxidation of C4-oxigenates  the presence of air or oxygen, mediated by multi-component metal oxide catalyst composition as required by instant claim 1 is disclosed in the ‘106 publication.
The ‘106 publication teaches a catalytic process for preparing unsaturated oxygenates by subjecting an alkane or an alkene, or a mixture of alkane and alkene, having a carbon number from 2 to 6, to vapor phase oxidation using air or oxygen as the oxidant and  in the presence of at least one solid catalyst comprising a compound
having the formula AaBbXxYyZzOo wherein when A is at least one of the group of elements Mo, W, B is Sb, X is at least one of the group of elements Ca, Ce, Co, Fe, Ga, Mg, Ni, Nb, Sn, W and Zn, Y is at least one of the group of elements Ag, Au, B, Cr, Cs, Cu, K, La, Li, Mg, Mn, Na, Nb, Ni, P, Pb, Rb, Re, Ru, Sn, Te, Ti, V, Zr, and Z is at least one element selected from said X or Y groups and wherein a=1, 0.05<b<1.5, 0.01<x<1,0<y<0.5, 0<z<0.2 and o is dependent on the oxidation state of the other elements, encompasses the catalyst of instant claims 1 and 2.
The resulting oxygenates can be unsaturated C2 to C6 carboxylic acids, aldehydes, or a mixture thereof (see [0003] and claim 1 of the ‘106 publication.  In particular, the process relates to a catalytic oxidation process, using air or oxygen as the oxidant, which effectively and efficiently converts isobutane and/or isobutylene to methacrolein and/or methacrylic acid (instant claims 4, 14,1 7). In the case where alkane, or in particular isobutane alone is subjected to the catalytic oxidation process of the present invention, alkene, or in particular isobutylene can also be produced together with other oxygenates in the same catalytic oxidation process ([0004]; claim 2 of the ‘106 publication).
Example 4 of the ‘106 publication illustrates the oxidation catalyst (Table 1) Mo1.0Sb0.5Ce0.09Sn0.005Ag0.001 which teach the instantly claimed catalyst wherein  A is Mo and a= 1.0; b=0.5, within the claimed range 0.05 < b < 1.5; X is Ce x= 0.09 and within the range 0.01 < X < 1, Y is Ag, y= 0.001 within the range 0 < Y < 0.5, Z is Sn (one or more elements from the groups X or Y, wherein Sn belongs to the group X) z=0.005 within the range 0 < z < 0.2) [0040].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made, to combine the teachings of the Diaz regarding oxidation of C3-alcohols or alkenes with oxygen mediated by Mo-V-O mixed metal oxide catalyst to prepare unsaturated aldehyde or carboxylic acid with the teachings of the ‘106 publication regarding catalysts composition comprising Mo-Sb-X-Y-Z-O wherein variables X,Y,Z and their molar ratio in the catalyst composition are similarly defined for the instantly claimed catalyst with the same utility in oxidation process to produce aldehydes, carboxylic acids products. 
In 2007, the Supreme Court clarified that standard for obviousness in KSR International Co. v. Teleflex Inc., USPQ2d, 1385, 1398; 127 SCt 1727; 167 Led2d 705; 550 US 398 (2007) (stating: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. . . .  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”)
In the instant case, the oxidation of C3-4 oxigenates or mixtures thereof mediated by Mo-based oxidation catalyst is the known options for preparation of acrylic acid or methacrylic acid as discussed in the prior art and within the technical grasp of one of ordinary skill in the art.  At the time of invention, success in the use of such catalyst as disclosed by the ‘106 publication would have been expected to produce aldehyde or carboxylic acid product upon oxidation of alcohol substrates because it was known that such oxidation conditions and Mo-based catalyst are applicable for both alcohols and alkenes and readily affords aldehyde or carboxylic acid upon direct oxidation.   
Therefore, the claimed invention corresponds to combining prior art elements according to known methods to yield predictable results and the instant claims are obvious over the combined teachings of prior art.
Claim Objections
Claim 12 is objected to because of the following informalities:  the terminology “feed gas mixture including an alcohol or a diol selected from the group consisting of 1, 2-
propanediol or 1, 3-propanediol and isobutanol, or a mixture thereof, which is derivable from a nonrenewable and/ or renewable bio-mass or CO2 and air or oxygen, and, optionally, nitrogen or one or more other diluting gases” in claim should be rephrased to clearly indicate the feed composition and that the alcohols are derived from non-renewable or renewable biomass.  Appropriate correction is required.

Conclusion
Claims 1-4, 12-17 are rejected. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622